Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final action for application number 16/371,411 in response to an amendment filed on 12/28/2020; the original application was filed on 04/01/2019. Claims 1 - 23 are currently pending and have been considered below. Claims 8 – 10 and 19 – 21 have been cancelled. Claims 1, 12 and 23 are independent claims.
Information Disclosure Statement
The information disclosure statement (IDS), submitted on 12/14/2020, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
The rejections of claim 23 under 35 U.S.C. § 101 are withdrawn as the claims have been amended.
Applicants’ arguments with respect to claims 1-23 have been considered but are moot in view of the new ground(s) of rejection.
The Examiner respectfully suggests that the claim be further amended and details in the specification be incorporated to distinguish the claimed invention over prior art of record.  Should the Applicant desire an interview to further clarify the claim interpretation/rejections, please contact the Examiner at 571-270-1921 to schedule an interview.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Dinan et al. (US 20130188582 A1) in view of Marinier et al. (US 2017/0078058 A1).

Regarding claims 1, 12 and 23, a method of wireless communication of a user equipment (UE), comprising:
[Figure 7, Ref # 602, wherein a UE transmits to the BS a random access preamble in a random access procedure wherein the timing advance group in figures 6 and 8 represent the random access occasion, (Dinan et al., Paragraphs 40-44)],  when the UE is in a connected state, [The time alignment may be transmitted to wireless devices that are in connected mode and are applicable to active cells, (Dinan et al., Paragraph 45)],
determining that the random access occasion is in a same predetermined time period as an uplink channel or a sounding reference signal that is scheduled to be transmitted to the base station on the cell, [Figure 10, wherein the random access preamble with the sounding reference signal is transmitted with PUCCH, (Paragraph 12), wherein the random access occasion is transmitted a long with sounding reference signal or uplink channel, (Paragraphs 116-117)],
and refraining from transmitting on the cell the preamble sequence or refraining from transmitting on the cell the uplink channel or the sounding reference signal, [The wireless device may be configured to not transmit the first sounding reference signal on the first cell if the wireless device has insufficient power to transmit the first sounding reference signal in parallel with a third random access preamble when the third random access preamble transmission and the first sounding, (Dinan et al., Paragraph 162)],
Dinan et al. fails to explicitly teach that a preamble sequence and an uplink channel or a sounding reference signal are to be transmitted to the base station on the same cell,

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include that a preamble sequence and an uplink channel or a sounding reference signal are to be transmitted to the base station on the same cell, (Paragraph 92 and figure 11), in order to overcome tight timing of LTE modulation, (Marinier et al., Paragraph 25).

Regarding claims 2 and 13, the method wherein the uplink channel is a Physical Uplink Control Channel (PUCCH) or a Physical Uplink Shared Channel (PUSCH), [Figure 10, (b) TAG 1, wherein the preamble occasion “subframe n” include PUSCH and PUCCH, (Paragraph 116)].

Regarding claims 3 and 14, the method wherein the uplink channel or the sounding reference signal is refrained from transmitting, [Dinan et al., wherein the UE refrains from transmitting SRS and uplink channel, (Paragraph 162)].

Regarding claims 4 and 15, the method wherein the preamble sequence is refrained from transmitting, [Dinan et al., Paragraph 121, random access not transmitted].

Regarding claims 5 and 16, the method wherein the predetermined time period is a slot, a number of symbol periods, or a plurality of slots, [Figure 10, wherein the time period is a subframe].

Regarding claims 6 and 17, the method further comprising determining whether the UE has capability to transmit a preamble sequence and an uplink channel or a sounding reference signal in the same predetermined time period, wherein the refraining is executed when the UE does not have the capability, [Dinan et al., Paragraph 162, wherein when a UE does not have enough power “capability” the UE will refrain from transmitting the preamble sequence along with SRS or uplink channel].

Regarding claims 7 and 18, the method further comprising transmitting an indicator to the base station to indicate that the UE has the capability, when the UE has the capability, [UE may transmit its multiple TAG capability to eNB via an RRC message and eNB may consider UE capability in configuring TAG configuration, (Dinan et al., Paragraph 55)].

Regarding claims 11 and 22, the method wherein the random access occasion is allocated on a first uplink carrier of a cell and the uplink channel or the sounding reference signal is scheduled on a second uplink carrier of the cell, [Dinan et al., Paragraph 116, wherein random access preamble is transmitted on SCell and PUCCH and SRS is transmitted on a serving cell].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478